Title: From James Madison to James Monroe, [24 September] 1800
From: Madison, James
To: Monroe, James


Dear Sir
[24 September 1800]
Yours of the 9th. inst: never arrived till sunday last. I cannot account for your having heard nothing of the letter of Mr. M. & the copy of yours to Mr. D. According to your request when you inclosed them, they were returned by the ensuing mail, addressed to you & to be left at Milton, where they must have arrived on thursday morning, the day on which I presumed you would set off for Richd. If you did not enquire at the post office as you passed thro’ that place or if the mail had not at the time arrived, it is possible the letter may still be there; tho’ I rather hope it may have been forwarded, without having got to hand at the date of yours now acknowledged. We are glad to hear that your little son has mended so much, as well as that Mrs. M & the rest of you continue well. We still think however that this advantage wd. have been better secured in Orange, than by the arrangement which was substituted, and shall claim the ballance of the debt hereafter without abatement of interest. In settling an acct. with Mr. Dunbar I have occasion to know through whose hands & from what source I remitted you 150 dolrs. a year or more ago, which you intimated would be convenient to you at Fredg abt. that time. The mode of remittance has escaped my recollection, & I wish to ascertain whether any thing in a particular item in that acct. is connected with it. The sooner you can consult your memory & drop me a line on the subject, the better. I have heard nothing from McGee since he returned with the ague & fever on him to compleat his engagements with Mr. Triplett. You will understand that you are under no obligations even of the most imperfect kind, to go beyond the terms Stipulated, nor would I do it but in the event of its being actually merited, or of its constituting a title, as being a favor, to peculiar attentions. I except indeed the privilege of keepg a horse on which nothing was sd. and to which he might expect there wd. be no objection. On this point even you are free to refuse; but I think the indulgence if desired wod. be more advisable. With affectionate assurances from & to all. I remain Yrs.
Js. Madison Jr
